Title: From George Washington to Robert Cary & Company, 4 October 1763
From: Washington, George
To: Robert Cary & Company

 

Gentn
Mount Vernon 4th Octr 1763.

Since mine of the 27th Ulto Captn McGachin who will do me the favour to deliver this, and who for several years past has commanded a Convict Ship into this River (a service neither consistent with his Inclinations or Health to persevere in) has expressed a desire of being recommended to the Command of the Ship which you have given us Reasons to expect into Potomack—A Request I do most readily comply with, because a personal acquaintance with Mr McGachin added to his general good Character enables me to introduce him to you as a Gentleman of known skill, deligence and Integrety; and who by a long use to the Trade, and this River in particular, has contracted a general acquaintance and mutual friendship with the best Gentlemen on it; as such then he has my warmest wishes to your employ; and I am perswaded if you are not pre-engaged, you cannot light upon a Master who will act more for your Interest, or will give more universal satisfaction to your corrispondants on the River than he will—shoud he be so fortunate to succeed then, I think I can venture to assure you that he will stand in no need of particular Addresses; his knowledge of the Business, and acquaintance with the Gentlemen rendering it not only unnecessary but perhaps detremental to your Interest—You will be so good as to excuse the liberty I have taken, and do me the Justice to beleive that I am quite disinterested in this recommendation—as much so however as a Man can be who wishes to see his property committed to the managemt of a Person in whose care he can confide—I am Gentn Yr Most Obedt Servt

Go: Washington

